Title: To Thomas Jefferson from Joshua Johnson, 30 September 1791
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 30 September 1791

I had the Honor to write you on the 12 Inst. by the Zephyr, Capt. Crombie, via Annapolis, to which I pray your reference.—We have nothing of a political nature stirring worth your attention: the King and his followers are still at Weymouth.—The general opinion is, that the Parliament will not meet ‘till after Christmas to do Business; then, the Minister will face them, and give his reasons for the expensive Armament. The discharging the Ships of War, has thrown a number of our poor Countrymen loose on the World, who cannot get any employ, and who are in the most wretched starving situation; the trouble I experienced during the warmest time of pressing Men, is nothing to be compared to the present; as a Mans feelings, and Humanity is continually put to the rack, from the number of Objects who present themselves to him; at present there is but one American Ship in Port, so that I have not the Power to get them home by that means; and indeed if there were a Number here, I cannot generally applaud the Commander’s humanity; for some have been wanton enough to demand from them, three to six Guineas ⅌ Man, and the Man work his passage; however there are but few will take them without their Victuals being laid in; and as for the English Commanders, they will take none, alledging, that they may have what they please of their own Country, who will continue the Voyage; when Americans would be sure to run away on their arrival in their own Country; at this time I have many on my hands; particularly a Capt. MClemmey of Baltimore, who is insane, and whom  I have put to farm into a Poor House @ 4s/ ⅌ week, untill I can find an American Captain who will take him home; I mention those matters that you may be enabled to represent them to Congress; who I trust will make provision for my reimbursement, and their future support under such circumstances. Inclosed I transmit you the quarterly Account of the inward, and outward Entries of all the American ships at the Port of London, ending this day; I also hand you inclosed, an Account of the Seamen, Citizens of the United States of America, which I protected during the last armamt. I kept no Account of those which I protected last year as I expected Congress would at their last session, have pointed out forms, and directions for the Consular Office.—I beg, Sir, that you will be pleased to lay those Papers before the President of the United States, from which (independent of the many matters which are constantly falling on me to do for the service of the Public) he may judge of the compensation the Public ought to make me for the past, and allow for the future, and urge Congress to pass an Act for that purpose.
It will probably be urged by some that the appointment may throw advantages into my hands, equivalent to the trouble; should any such reasoning be offered; I am ready to Swear, that I have never been benefitted by one single Commission (except a small one from Coll. Humphreys) and that my loss in undertaking the execution of the office, has by far exceeded any benefits; indeed my situation is different from any other. I am appointed to a place where every Merchant in America has his Correspondent, and who will not remove his Business so long as he does it well; but if the Captain of his Ship is arrested by a Seaman; or he gets into any Scrape, it falls on me to protect, and extricate him; whilst the Merchant is freed from any trouble, and is reaping the advantages of American favors.—Inclosed I hand you, my quarterly Account of Disbursements, and which leaves a Balance due me, from the Public of £42.1.5 which I doubt not, you will find right, and which pray note in conformity.
I mean to make duplicates of my applications to the Lords of the Treasury; the Lords of the Admiralty, and the Commissioners of the Customs, with the answers, and forward them to you ere long.—I am, with the greatest regard, and esteem, Sir, Your very obedient, & most Humble Servant,

Joshua Johnson

